Citation Nr: 0928920	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frostbite 
to the legs and feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1951 to June 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
following a February 2007 Board remand.  The case was 
originally on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's diagnosed condition of the legs and feet is related 
to service.  


CONCLUSION OF LAW

Residuals of frostbite to the legs and feet were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

The Board remanded this case in February 2007 for further 
development.  Specifically, the RO was requested to make 
efforts to obtain the Veteran's Social Security 
Administration (SSA) records, service personnel records from 
the National Personnel Records Center (NPRC) and records from 
the Dayton, Ohio VA medical center (VAMC) dated from 1978 to 
the present.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  A March 2007 correspondence indicates that the 
Veteran's SSA records were unavailable because they had been 
destroyed.  The requested VAMC records have been associated 
with the claims file.  A March 2007 NPRC response shows that 
the Veteran's service personnel records were not available 
due to fire.  Only his DD form 214 was available, and it has 
been associated with the claims file.  Based on the 
foregoing, the Board finds that the RO substantially complied 
with its February 2007 remand.    

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in December 2004.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected cold 
weather injury residuals.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  Although no longer required 
by the regulations, the RO also requested that the Veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  

In a correspondence dated in March 2006, the RO also informed 
the Veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  Although the AOJ did not 
provide fully compliant notice until after initial 
adjudication of the claim, it readjudicated the claim and 
issued a supplemental statement of the case in July 2006.  
The issuance of such notice followed by a readjudication of 
the claim remedied any timing defect with respect to issuance 
of compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.

To the extent the 2004 and 2006 letters were deficient in any 
respect, another letter was sent to the Veteran in March 2007 
following Remand.  That letter again advised the Veteran how 
to substantiate his claim and of the responsibilities he and 
VA shared in developing the claim.  Again, since that letter 
was followed by readjudication in the May 2009 supplemental 
statement of the case, no prejudice results to the Veteran. 

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO attempted to obtain the Veteran's service 
treatment records and service personnel records, but those 
records were destroyed by fire.  In cases where the Veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO 
obtained the Veteran's VAMC treatment records.   In his VCAA 
response, dated in April 2006, the Veteran affirmed that he 
had no other evidence to give to VA to substantiate his 
claim.  The Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

The RO also provided a VA cold injury protocol examination in 
July 2006, a report of which is contained in the claims file.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record and the statements of the 
Veteran, and provides a complete rationale for the opinion 
stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims that he suffers from residuals of 
frostbite experienced during his active military service in 
Korea.  Specifically, the Veteran has recounted that while 
stationed in Korea, he spent the winter of 1952 in the combat 
zone, and his duties required him to go on two-day patrols on 
high ground in enemy territory.  In a November 2005 
submission, the Veteran stated that he lost feeling in his 
legs and feet due to cold several times that winter.  The 
Veteran's DD Form 214 indeed reflects that the Veteran served 
in Korea.  A report of the Veteran's separation examination, 
dated in June 1953, contains no reference to frostbite 
residuals or any other injury to the legs or feet.  Despite 
this, resolving reasonable doubt in favor of the Veteran, the 
Board concedes that it would have been consistent with the 
Veteran's service to have been exposed to cold temperatures.   

The Board also acknowledges that the competent medical 
evidence demonstrates the presence of a current disability, 
which the record shows began in the late 1970's.  VA 
treatment records reveal a hospital admission for contact 
dermatitis of both feet in September 1977; the cause of the 
dermatitis was not determined at that time.  However, a 
treatment note dated in November 1977 shows that the Veteran 
reported a history of frostbite both one year and one week 
prior.  He stated that one week prior, he developed coldness 
and numbness in both feet after working all day in 25-degree 
weather wearing wet shoes.  The record shows that the Veteran 
continued to suffer from occasional dermatitis, vascular 
insufficiency and leg pain until the present time, although 
most pertinent treatment records date from the late 1970's 
and early 1980's.  In addition to the history shown in VAMC 
records, the diagnosis of peripheral vascular insufficiency 
was confirmed in a VA cold injury protocol examination 
report, dated in July 2006. 
     
Nevertheless, the medical evidence does not show that the 
Veteran's cold injury residuals are related to his active 
military service.  The Veteran was afforded a VA examination 
in July 2006.  During the examination, the Veteran reported 
that while in Korea he periodically served as a forward 
observer, often on high hills where it was cold and windy.  
He stated that his lower legs and feet were often red and 
numb from the cold.  He did not feel it was necessary to seek 
medical care at the time, but he reported noticing a 
persistent tingling sensation when he left the service.  He 
stated that he worked in an industrial setting for 25 years 
and occasionally missed days from work due to painful legs 
and feet.  The VA examiner diagnosed the Veteran with 
peripheral vascular insufficiency, evidenced by multiple 
varicosities and peripheral neuropathy, which was idiopathic.  
The examiner discussed his review of the claims file and 
opined that it was not likely that military service in Korea 
was the cause of the Veteran's currently diagnosed peripheral 
venous insufficiency and previous difficulties with contact 
dermatitis or idiopathic neuropathy.  The examiner based his 
opinion on the fact that the Veteran sought treatment for 
contact dermatitis in 1977, 24 years after discharge, and the 
evidence showed the Veteran may have had frostbite both two 
weeks and one year before treatment.         

The evidence showed that the July 2006 VA examiner reviewed 
the Veteran's medical records and related documents, which 
enabled him to form an opinion on an independent basis.  The 
examiner also compiled a detailed report before offering his 
opinion.  Accordingly, the Board finds his statements 
regarding the lack of relationship between the Veteran's 
service and his current complaints to be highly probative and 
persuasive.  

The Board notes that the record contains one favorable nexus 
statement by a VA doctor, found in a December 2005 treatment 
note.  In that note, the doctor explained that he had seen 
the Veteran in October 2005, but the Veteran had not informed 
him of his history of frostbite in service at that time.  He 
confirmed that the Veteran has peripheral neuropathy which 
could be secondary to several factors, including varicose 
veins and peripheral vascular disease.  The doctor stated 
that he agrees the cold exposure might definitely be a factor 
which initiated the peripheral neuropathy.  

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  The credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one examiner's opinion over another depending on factors 
such as reasoning employed by the examiners and whether or 
not, and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Neither the favorable nexus opinion or the October 2005 
treatment note on which it was based showed that the VA 
doctor reviewed the claims file or any pertinent medical 
history.  In contrast, the July 2006 VA examiner specifically 
stated that the claims file had been reviewed.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Further, the medical opinion 
favorable to the Veteran's claim consists only of an 
undocumented assertion and does not explain the reasoning 
behind the opinion.  Since the July 2006 VA examiner 
supported his findings with a detailed report and clear 
rationale, the Board affords this opinion considerably 
greater probative weight.

With regard to the Veteran's lay statements that a his in-
service frostbite caused his current bilateral leg and foot 
conditions, the Veteran does not have medical training and is 
not competent to comment on medical matters such as the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  
There are circumstances where lay evidence may be competent 
and sufficient to establish a diagnosis or medical etiology 
of a condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of cold 
injury residuals.  The Veteran's statements offered in 
support of his claim are not competent medical evidence and 
do not serve to establish that cold injury residuals were 
incurred in service.

The Board is unable to grant service connection for residuals 
of frostbite to the legs and feet.  The preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt doctrine is not applicable, and the Board must deny the 
claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for residuals of frostbite 
to the legs and feet is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


